Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 3/26/2021, overcomes the rejections of record. However, examiner considered new secondary prior art to consider in this office action. Therefore, the rejection is made as non-final. 
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.    	Claims 1-20, 23, 25-32 are pending in this application.
Claim 24 is cancelled.
Claims 1-17, 25-32 have been withdrawn. 
Claims 18-20, 23 have been rejected.

Claim Rejections - 35 USC § 103
4.    The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between


5.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.    Claims 18-19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Suk et al. (KR 2015/0055703 A) in view of Lee et al. USPN 2008 /0210789 and further in view of NPL Hee et al. (English Translation of KR 10078475B1; Appl No. KR 20070092113A) in view of Sakai et al. US 2004/0161524 and in view of NPL WU et al. (in English translation of CN 101623442A) and further as evidenced by NPL Qian  et al. (in Research on Cooling Technology of Shredder cutting tool with ultrasonic vibration-Assisted cutting September 2019; Abstract). 


glucosidase (page 7 first two lines) and fermenting with a fermentation strain (at least in page 7 paragraph 2) in order to make final fermented red ginseng product and it can be in powder concentrated form also (page 7 last para and page 9 last three paragraphs). Therefore, it meets claim 18 (d) and (e).
Suk et al. also discloses that ginseng powder into fermented product having low -molecular form which (low MW ginsenosides) provides multi-benefits for using ginseng (in page 4 Under Description, paragraph 2) and fermented a low MW also additionally provides the benefit of an increased absorption in the body (page 5 paragraph 2) and can be used for many food preparations e.g. to be used for ‘fermentation sake’ (page 6 paragraph 1), fermentation syrup (page 7 paragraph 7).
Suk et al. is silent about (i) step 18 (a) - (c ).
With respect to steps 18 (a), Lee et al. discloses a method of preparing micronsized ginseng powder via mechanical grinding following the steps of first step of crude grinding to make 140-150 micron size of ginseng powder ( at least in Fig 1, claim 1 of Lee et al.) to meet ‘coarsely grinding ginseng ” to meet claim 18 (a).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Suk et al. to include the teaching of Lee et al. to perform grinding crudely (i.e. “coarse grinding”) in order to have coarsely ground particles suitable for the next step of treatment.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Suk et al. in view of secondary prior arts to include the teaching of NPL Hee et al. to perform far IR treatment in order to reduce moisture effectively (at least in Abstract of NPL Hee et al.) and enhance the quality of the product (at least on page 9 lines 6-10 of NPL Hee et al.).
With respect to amended claim 18 (c), Lee et al. also discloses a method of preparing micron-sized ginseng powder ([0013] and fig 1) which has superior quality and is used for desired application ([0007], even if in background section, ‘desired application’ and superior quality is a common known fact).
Suk et al. and Lee et al. are silent about further steps of step (c) of amended claim 18.
Sakai et al. discloses that plant material including ginseng ( [0056]) can be made with small particle size from 1 micron to 100 micron ([0084]) and it can include vibrator (i.e. vortex), ultrasonic shredder etc. ([0082]-[0084]). 
Sakai et al. is silent about low temperature condition.
NPL Wu et al. discloses modern high-tech methods low-temperature air-jet crushing technology are used at low temperature to achieve a particle size of about 6.3-rd paragraph and in claims 1, 2) in order to restore the loss of volatile compounds and also temperature sensitive compounds present in herbs (Abstract , last few lines).  
It is to be noted that  the ultrasonic shredder etc. of Sakai et al.  ([0082]-[0084]) and  modern high-tech methods low-temperature air-jet crushing technology as disclosed by  NPL Wu et al. can include the ultrasonic shredder of NPL Sakai as evidenced by NPL Qian et al. (in Abstract of NPL Qian et al.).
It is to be noted that even if the cooling temperature is disclosed 0 degree C (in NPL Wu et al. at least in claim 2), however, it is a general cooling condition of such method. However, more than one type of cooling set up can be used as evidenced by NPL Qian et al. (Abstract). Therefore, it depends on the type of and material used for cooling e.g. water jet cooling or air jet cooling and also the spray cooling which is used.
Therefore, it is considered as result effective variable.	
Absent showing of unexpected results, the specific amount of cooling temperature (however, should be around zero degree C) is not considered to confer patentability to the claims. As the cooling temperatures are variables that can be modified, among others, by adjusting the cooling temperature, source, apparatus set up etc., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount  cooling temperature, however, around zero or less in  Suk et al., to amounts, including that presently claimed, in order 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Suk et al. in view of secondary prior arts  to include the teaching of  Sakai et al. in order to have ultrasonic shredder to make small particles having 1-100 micron size ([0056], [0084] of Sakai et al.)  and in combination with the teaching of NPL Wu et al. who discloses modern high-tech methods low-temperature as ultrasonic shredder with air-jet crushing technology are used at low temperature to achieve a particle size of about 6.3-5 micron (at least under “summary of invention”, 3rd paragraph and in claims 1, 2) and combined low-temperature air-jet crushing technology cold condition, provides the restoration and protection of the loss of volatile compounds (Abstract, last few lines).
According to MPEP 2143.01, Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78
USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis).

8. 	Regarding claim 19, Lee et al. discloses that crude ginseng powder is obtained by using rotator ([0023]). Even if rotation speed is not mention for this particular 
It is within the skill of one of ordinary skill in the art to optimize the speed at the step of making coarsely ground red ginseng also in order to have the desired coarsely ground powder can be made.
Absent showing of unexpected results, the specific amount of rotation speed is not considered to confer patentability to the claims. As the rotation speeds variables that can be modified, among others, by adjusting the amount of time of rotation, without loss of product quality etc., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the speed of rotator in Lee et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. to achieve the desired size ground ginseng particles etc. (In re Boesch, 617 F.2d. 272, 205 USPQ215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Suk et al. to include the teaching of Lee 
9. 	Regarding claim 23, Suk et al. in view of secondary prior arts do not specifically disclose the vibration frequency and amplitude of about the ultrasonic waves used for treating Ginseng. It is known and also evidenced by NPL Qian et al. that ultrasonic shredder performs at ultrasonic vibration frequency of 20 KHz (in Abstract of NPL Qian et al.).

10.    Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suk et al. ( KR20150055703 A) in view of secondary prior arts as claimed in claim 18 and further in view of evidence given by NPL far IR.

11.    Regarding claim 20, it is known that far infrared rays have the wavelength which starts from 20 or more micron and includes the ranges between 20-40 micron as is evidenced by NPL Far IR (page 1) and also is evidenced by applicants own specification as claimed in claim 20.

Response to arguments
12.	Applicants’ arguments have been considered. Applicants’ arguments overcome the rejections of record. However, examiner has used new secondary prior arts to address the independent claim 18. As because, the new ground of rejection is not based on the amendments, therefore, the rejection is made as non-final.

In response, it is to be noted that and as mentioned in the office action that NPL Hee et al. discloses that ginseng is dried by using far infrared heat (in claims 1, 2). It is to be noted that far IR treatment reduces moisture effectively (at least in Abstract) and enhance the quality of the product (at least on page 8 last five lines, e.g. ‘far IR emitting substance loading 100, 110 will dry ginseng 10’ and on page 9 lines 6-10 e.g. “The quality of ginseng 10 can be significantly improved” and claims 1, 2 of NPL Hee et al.).
Therefore, it is to be noted that the motivation to treat Ginseng with IR treatment in order to reduce moisture and enhance the quality of the product is its property and is independent of whether Ginseng is in coarsely ground form or large unground form. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argued on page 10 that “Moreover, as Hee teaches infrared heating of whole ginseng, it clearly fails to teach or fairly suggest “radiating far infrared rays at the coarsely ground red ginseng to increase physiological activity of the red ginseng," as recited in claim 18”.
In response, it is to be noted that independent claim 18 is broad and does not specify any specific temperature or any exclusion of temperature at the step of IR treatment. In addition, the disclosure of “far IR ray radiant” as disclosed by Lee et al. ( Abstract) is the general property of IR ray and therefore, reads on far IR of claim 18 (b). 
Applicants argued on page 10 about Chiang et al. However, Chiang et al. (US 2011/0111065) is not used in this office action. Therefore, the arguments with respect to 

Conclusion
13. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792